    Case 8:15-cv-00865-DOC-SHK Document 851 Filed 08/23/21 Page 1 of 2 Page ID #:53903


                   1   LATHAM & WATKINS LLP
                        Michele D. Johnson (Bar No. 198298)
                   2    michele.johnson@lw.com
                        Kristin N. Murphy (Bar No. 268285)
                   3    kristin.murphy@lw.com
                       650 Town Center Drive, 20th Floor
                   4   Costa Mesa, CA 92626-1925
                       Tel: (714) 540-1235
                   5   Fax: (714) 755-8290
                   6   LATHAM & WATKINS LLP
                        Colleen C. Smith (Bar No. 231216)
                   7    colleen.smith@lw.com
                       12670 High Bluff Drive
                   8   San Diego, CA 92130-3086
                       Tel: (858) 523-5400
                   9   Fax: (858) 523-5450
               10      LATHAM & WATKINS LLP
                        Andrew B. Clubok (pro hac vice)
               11       andrew.clubok@lw.com
                        Sarah A. Tomkowiak (pro hac vice)
               12       sarah.tomkowiak@lw.com
                       555 Eleventh Street NW, Suite 1000
               13      Washington, DC 20004-1304
                       Tel: (202) 637-2200
               14      Fax: (202) 637-2201
               15      Attorneys for Defendants Puma
                       Biotechnology, Inc. & Alan H. Auerbach
               16

               17                          UNITED STATES DISTRICT COURT
               18                        CENTRAL DISTRICT OF CALIFORNIA
               19                                  SOUTHERN DIVISION
               20
                       HSINGCHING HSU, Individually and         CASE NO. 8:15-cv-00865-DOC-SHK
               21      on Behalf of All Others Similarly
                       Situated,                                ORDER GRANTING DEFENDANTS’
               22                                               APPLICATION FOR LEAVE TO
                                     Plaintiff,                 FILE DOCUMENTS IN SUPPORT
               23                                               OF THEIR MOTION TO EXCLUDE
                            v.                                  CLAIMS UNDER SEAL [845]
               24
                       PUMA BIOTECHNOLOGY, INC.,                Courtroom: 9D
               25      and ALAN H. AUERBACH,                    Judge:     Hon. David O. Carter
               26                    Defendants.
               27

               28

                                                                    ORDER GRANTING APPLICATION
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  1           TO FILE DOCUMENTS UNDER SEAL
                                                                             CASE NO. 8:15-CV-00865-DOC-SHK
    Case 8:15-cv-00865-DOC-SHK Document 851 Filed 08/23/21 Page 2 of 2 Page ID #:53904


                   1

                   2         Before the Court is the Application for Leave to File Documents in Support
                   3   of the Motion to Exclude Claims Under Seal filed by Defendants Puma
                   4   Biotechnology, Inc. and Alan H. Auerbach. Having considered the Application,
                   5   and good cause appearing therefore, IT IS HEREBY ORDERED that
                   6   Defendants’ Application is GRANTED, and the following documents will be filed
                   7   under seal:
                   8      • Unredacted version of the Memorandum of Law in Support of Defendants’
                   9         Motion to Exclude Claims;
               10         • Unredacted version of Appendix A; and
               11         • The entirety of Exhibits 1-127, M, and N.
               12

               13      IT IS SO ORDERED.
               14

               15

               16      Dated: August 23, 2021                       By:_________________________
               17                                                       Honorable David O. Carter
               18                                                       United States District Judge
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                     ORDER GRANTING APPLICATION
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  2            TO FILE DOCUMENTS UNDER SEAL
                                                                              CASE NO. 8:15-CV-00865-DOC-SHK
